TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00760-CV


In re The Brown Schools Rehabilitation Center; Healthcare Rehabilitation Center
of Austin, Inc., and Healthcare-Brown Management Company




ORIGINAL PROCEEDING FROM TRAVIS COUNTY


	Relators' petition for writ of mandamus is denied; motion for temporary relief, and
motion to file documents under seal are overruled.



  
					Mack Kidd, Justice
Before Justices Kidd, B. A. Smith and Yeakel
Filed:   December 19, 2002
Do Not Publish